Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 27, 2019

                                       No. 04-19-00265-CV

                                     Maria Juanita GOMEZ,
                                            Appellant

                                                 v.

                                       HILLCREST INN,
                                           Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 19177C
                           Honorable Susan Harris, Judge Presiding


                                          ORDER
        On April 22, 2019, appellant filed her notice of appeal. On June 24, 2019, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that appellant has failed (1) to request in writing that she prepare the reporter’s
record and (2) to pay or make arrangements to pay the fee for preparing the reporter’s record. See
TEX. R. APP. P. 34.6(b)(1) (explaining that the request to the court reporter must designate the
exhibits and the portions of the proceedings to be included in the reporter’s record); id. 35.3(b)
(court reporter is responsible for preparing and filing the reporter’s record if (1) notice of appeal
has been filed, (2) appellant has requested the reporter’s record be prepared, and (3) appellant
has paid the fee for preparation of the record, has made arrangements to pay the fee, or is entitled
to appeal without paying the fee).

         We therefore ORDER appellant to file written proof to this court on or before July 8,
2019 that she has requested the official court reporter to prepare the reporter’s report in
compliance with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the request with
the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).

        We further ORDER appellant to provide written proof to this court on or before July 8,
2019 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court